Citation Nr: 1823582	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-31 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1987 to November 1992.

The Veteran's appeal comes before the Board of Veteran's Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran filed a VA Form 9 in July 2014 and requested a hearing.  In February 2016, the Veteran indicated that she wished to withdraw her request to appear at a hearing before a Veterans Law Judge.  Thus, the Board deems the request for a hearing withdrawn.  38 C.F.R. § 20.704(e) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).


FINDINGS OF FACT

1.  The Veteran's left shoulder disability was either incurred in or aggravated by her active duty service.

2.   The Veteran's right shoulder disability was either incurred in or aggravated by her active duty service.

3.  The Veteran's neck disability was either incurred in or aggravated by her active duty service.

4.  The Veteran's back disability was either incurred in or aggravated by her active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a service connection for a left shoulder disability have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).
 
2.  The criteria for a service connection for a right shoulder disability have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

3.  The criteria for a service connection for a neck disability have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

4.  The criteria for a service connection for a back disability have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran claims entitlement to service connection for a left shoulder, right shoulder, neck, and back disabilities.  The Board acknowledges the Veteran has been diagnosed with these disabilities. Further, in February 2016, the Veteran submitted a medical opinion by a private physician's assistant, T. R., indicating the Veteran's current disabilities were caused by her active duty service.  T. R. stated:

[The Veteran] has significant DDD in cervical, thoracic, lumbar and sacral spine.  She has a history of rigorous heavy lifting over a period of 5 1/2 years in the Air Force, which I do believe contributed to her current conditions. Her conditions are more advanced than I would expect to see for a woman of her age with natural wear and tear degeneration.  

The Veteran's military personnel record, and the Veteran's lay statements, indicates the Veteran served as flight line fuel specialist during her period of active duty in the United States Air Force.  The Veteran was to use her back and shoulders to transport heavy fuel hoses to and from military aircraft on a daily basis.  In a June 2011 correspondence, the Veteran stated she began expediting pain in her back, neck, and shoulders during her period of active service.  

The Veteran underwent a VA examination December 2012 for her back disability.  The examiner concluded that the Veteran's back disability was not due to service because her back was normal at separation.  This opinion is less probative than T. R.'s findings.  

In light of the evidence discussed above, the Board finds that the preponderance of the probative evidence of record weighs in favor of the Veteran's claims for service connection for left shoulder, right shoulder, neck, and back disabilities.  The February 2016 medical opinion is highly probative in support of a finding that the Veteran's current disabilities were incurred in or aggravated by service, especially given that T. R. found that the Veteran's condition was worse than expected for someone of her age.  


ORDER

Entitlement to service connection for a right shoulder disability is granted

Entitlement to service connection for a left shoulder disability is granted.

Entitlement to service connection for a neck disability is granted.

Entitlement to service connection for a back disability is granted.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


